TERRY, J.
— This case was tried below by a jury and verdict rendered for defendants. Plaintiffs move for a new trial, on the ground that the verdict was contrary to the evidence. From the order of the court overruling this motion an appeal is taken. There were a number of witnesses on the trial below, and their testimony is conflicting. The question upon which the case turned was as to whether the mining claims in controversy formed a part of Shaw’s Flat, six witnesses testifying that it was within Shaw’s Flat and three that it was not. To determine the weight of the evidence was peculiarly the province of the jury. This court has fre*18quently decided that the finding of a jury, or a court sitting as a jury, deciding upon the weight of evidence will not be reversed by this court, unless such finding be impeached for fraud, misconduct or other improper influences: See Payne v. Jacobs, 1 Cal. 39; Johnson v. Pendleton, 1 Cal. 132; Hoppe v. Robb, 1 Cal. 373.
Judgment affirmed, with costs.
I concur: Murray, C. J.